DETAILED ACTION

Claims 1-17 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted in previous co-pending applications is in compliance with the provision of 37 CFR 1.97.  Accordingly the information Disclosure  Statement is being considered by the examiner.

Reasons for Allowance
Claims 1-17 are allowed over the prior art of the record. 
	The following is an examiner’s statement or reasons for allowance
	Regarding claims 1-17, Giebibl (U.S. Publication Number 2014/0360282, hereinafter Giebibl), in view of  Sy et al., (U.S. Publication Number 2010/0332049 hereinafter Sy) represents the best art of the record, however, Giebibl in view of Sy fails to encompass all of the limitations of independent claims 1 or 10.
	Regarding claims 1 and 10, Giebibl discloses a magneto-elastic sensor, load pin, ball-joint (see figure 7), and tow coupling (see figure 14), and a method of determining a direction of a load vector with some features of the claimed invention, including a magneto elastic sensor (L1, and L2)  having a longitudinally extending shaft like member which is subject to a load.  A magneto-elastically active region is directly or indirectly attached to or forming a part of the member in such a manner that the mechanic stress is transmitted to the active region.  A magnetic field sensor means is arranged approximate the at least one magneto elastically region for outputting a signal corresponding to a stress induced magnetic flux emanating from the magnetically polarized region.
	Giebibl fails to teach a first device includes first and second axially-aligned and spaced apart through-holes for rigidly fixing opposite ends of the shaft-like member in the through-holes, wherein the second device includes at least a third through-hole surrounding a portion of the shaft-like member between the end portions of the shaft-like member, wherein, in the absence of the mechanical force acting on the at least one load sensor pin, the third through-hole is axially- aligned with and between the axially-aligned first and second through-holes, wherein the first and second through-holes each include respective first and second bushing therein extending in a longitudinal direction of the member from their respective through-holes and partially into respective opposite openings of the third through-hole.
	Sy teaches method for determining set of load characteristics of trailer of vehicle (see paragraph 0001), which  involves sensing a set of vehicle conditions using sensors connected to an electronic stability control system (see figure 10), and measuring force at a junction of a vehicle trailer hitch with an intelligent fastener. The forces are applied along longitudinal direction with respect to the vehicle and. characteristic of the trailer is determined based on the forces. Sy shows a first portion having a first and second through holes and second portion having a third and fourth holes corresponding to the first and second holes and a first and second pins arranged to extend through the holes (see figures 2 and 4).
	However, Giebibl, Sy or combination thereof fails to teach that the at least one magnetic field sensor device includes at least one direction-sensitive magnetic field sensor configured to output a signal representing a shear force in at least one direction, and wherein the at least one magnetic field sensor device is arranged inside the hollow member, or wherein the first and second through-holes each include respective first and second bushing therein extending in a longitudinal direction of the member from their respective through-holes and partially into respective opposite openings of the third through-hole, and wherein the third through-hole is configured to provide a first gap “dl” between an inner surface of the third through-hole and an outer surface of the portions of the first and second bushing extending into the third through-hole openings.
	Hence the best prior art of the record fails to teach the invention set forth in independent claim 1 or 10 and their dependent ones, and the examiner can find no teaching for a sensor arrangement as claimed or the provision of a specific bushing arrangements with respect to the third through hole. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, September 10, 2022